Per Curiam,
The order allowing this appeal, limited the argument to the assignments of error which relate to the action of the court of quarter sessions in sending the jury back for further deliberations, after a verdict of “Guilty of defrauding the Commonwealth” had been presented to the court, and the foreman of the jury had attempted an explanation of the verdict, in a colloquy between himself and the trial judge. After a consideration of the whole colloquy, as it appears in the reporter’s notes of the case, a majority of the court are of opinion that the judgment appealed from should be affirmed on the opinion of the Superior Court.
Judgment affirmed.